Citation Nr: 0900940	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-14 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a left foot 
bunion formation of the first metacarpal phalangeal joint, 
currently rated as 0 percent disabling.  

2.  Entitlement to an increased evaluation for a right foot 
bunion formation of the first metacarpal phalangeal joint, 
currently rated as 0 percent disabling.  

3.  Entitlement to an increased evaluation for bilateral pes 
planus with hind foot valgus, currently rated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1999 to April 
2002.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

As noted in the August 2008 VA Form 646, the appellant failed 
to report for a scheduled hearing in April 2008.  Good cause 
having not been shown for his failure to report, the hearing 
request is considered withdrawn.  


REMAND

Additional evidence was received at the Board in November 
2008.  The appellant has not waived initial agency of 
original jurisdiction (AOJ) consideration of the evidence.  
The Board notes that the records indicate that the appellant 
attended a training class, from March 2008 to April 2008, at 
Maxwell Air Force Base, and had difficulty with the physical 
requirements of the course, which included running.  These 
records have not been associated with the claims file.  

In addition, a July 2008 VA record reflects custom orthotics 
were issued.  The record notes that he was to undergo a 
follow-up examination, and the records in that regard have 
not been associated with the claims file.  

The Board notes that the appellant has been afforded VA 
examinations, to include an examination in January 2008.  
While the Board is not required to remand an appealed claim 
solely because of the passage of time since an otherwise 
adequate examination report was prepared, in this case, the 
appellant has asserted that the disabilities have undergone 
an increase in severity since the time of the January 2008 
examination, and have impacted his employment.  Under the 
circumstances, in this case, the Board finds that further 
development is necessary.  

In addition, the Board further notes that the appellant's 
service-connected right and left bunion formations of the 1st 
metatarsal phalangeal joint, have each been rated under 
Diagnostic Code 5280, and a 0 percent disability rating has 
been assigned for each foot.  His service-connected bilateral 
pes planus with hind foot valgus has been rated under 
Diagnostic Code 5276, and has been assigned a 0 percent 
disability rating.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, a non-compensable (zero percent) rating is for 
application when there is mild disability relieved by built-
up shoe or arch support.  A 10 percent rating is for 
application when there is moderate disability evidenced by 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, either bilaterally or unilaterally.  A 30 percent 
rating is for application when there is severe bilateral (or 
20 percent for severe unilateral) disability with objective 
evidence of marked deformity such as pronation or abduction, 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 50 percent rating.  The Board notes that under 
Diagnostic Code 5280, a 10 percent evaluation for severe 
hallux valgus is warranted, if equivalent to the amputation 
of a great toe, or for hallux valgus that has been operated 
on, with resection of the metatarsal head.  38 C.F.R. § 
4.71a, Diagnostic Code 5280.  

In light of the above, the Board finds that further 
development is necessary in order to assess the degree of 
impairment due to the appellant's service-connected 
disabilities at issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any unobtained 
VA treatment records that have not been 
associated with the claims file.  All 
records obtained should be associated with 
the claims file.  

2.  The AOJ should attempt to obtain the 
records in association with the 
appellant's attendance at a training 
course at Maxwell Air Force Base from 
March 2008 to April 2008.  All records 
obtained should be associated with the 
claims file.  

3.  The AOJ should schedule the appellant 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion in 
regard to the degree of impairment due to 
the service-connected left foot bunion 
formation of the first metacarpal 
phalangeal joint, the right foot bunion 
formation of the first metacarpal 
phalangeal joint, and bilateral pes planus 
with hind foot valgus.  The examiner 
should provide an opinion in regard to any 
impact the disabilities have on the 
appellant's employability.  A complete 
rationale should accompany all opinions 
provided.  

4.  In light of the above, the claims 
should be readudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

